Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14th October 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the drawings are blurry and the texts in them are illegible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Claim Objections
Claim 1 is objected to because of the following informalities: please remove the term “(registered trademark)” prior to the term -- Ethernet --.  Appropriate correction is required.
---------- ---------- ----------
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 




The limitations of claims 1 and 2 cite “a detection means which detects that communication with an opposite network device… / a request means which performs a reelection request for reelecting a new DF… / an election means which elects a new DF…” use the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because modules are lack corresponding structure for performing the claimed function in the discloser.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a detection means which detects that communication with an opposite network device… / a request means which performs a reelection request for reelecting a new DF… / an election means which elects a new DF…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose 
The specification and drawings do not explicitly describe the structures (e.g. a hardware, circuit or device, not software or program code) of the “means” as listed above.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
---------- ----------- -----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Sajassi et al (US 2018/0109436 A1) in view of Wright (US 2016/0065380 A1).
Claim 1. Sajassi shows a network device that is an edge device (provider edge (PE)) of a communication provider network infrastructure in a multi-home environment of an Ethernet virtual private network (EVPN) (fig. 3: provider edge; [0029]), the network device comprising:  	a detection means (fig. 17: control module) which detects that communication with an opposite network device that was a communication target in the communication provider network infrastructure when the network device was a designated forwarder (DF) is impossible ([0078]: the processing of failures affecting the redundancy group then proceeds to a determination as to whether the failed or unreachable provider edge node was the designated forwarder for the redundancy group in question); and  	reelecting a new DF for other network devices of an Ethernet segment (ES) to which the network device belongs on the basis of a redundant list of network devices except the network device when the detection means detects that the communication is impossible ([0078]: if the provider edge node in question was the designated forwarder for the redundancy group, a designated forwarder election process is performed).Sajassi does not very expressly describe that a request means to perform a reelection request that starts the reelecting process above.Wright teaches request means to request reelecting a new DF from other network devices ([0006]: all routers receive such requests and the routers elect which router is designated to forward traffic onto the LAN from amongst themselves).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the request means as taught by Wright in the network device of Sajassi to provide improved measures for processing multicast group membership discovery protocol messages, including in networks which do not have tree (or tree-like) topologies.
Claim 2. Sajassi shows a network device that is a PE of a communication provider network infrastructure in a multi-home environment of an EVPN (fig. 3: provider edge; [0029]), the network device comprising  	an election means which elects a new DF on the basis of the redundant list except the network device when the network device is not a DF ([0032]: the DF election mechanism described herein uses split-horizon filtering, but rather than associating a single B-MAC address to the Ethernet Segment… the status of a PE as DF/non-DF within a given redundancy group and filtering performed based on efficient management of network traffic…) and the reelection request is received from the network device according to claim 1 in an ES to which the network device belongs (see claim 1). 
Claim 3. Sajassi shows a network control method for controlling a network device that is a PE of a communication provider network infrastructure in a multi-home environment of an EVPN (fig. 3: provider edge; [0029]), the network control method, performed by a network device that is a DF, comprising, the processing of failures affecting the redundancy group then proceeds to a determination as to whether the failed or unreachable provider edge node was the designated forwarder for the redundancy group in question),  	performing reelecting a new DF for other network devices of an ES to which the network device that is a DF belongs on the basis of a redundant list of network devices except the network device that is a DF ([0078]: if the provider edge node in question was the designated forwarder for the redundancy group, a designated forwarder election process is performed). Sajassi does not very expressly describe wherein a reelection request is applied to start the reelection process above.Wright teaches request means to request reelecting a new DF from other network devices ([0006]: all routers receive such requests and the routers elect which router is designated to forward traffic onto the LAN from amongst themselves).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the request means as taught by Wright in the network control method of Sajassi to provide improved measures for processing multicast group membership discovery protocol messages, including in networks which do not have tree (or tree-like) topologies.
Claim 4. Sajassi shows a network control method for controlling a network device that is a PE of a communication provider network infrastructure in a multi-home environment of an EVPN (fig. 3: provider edge; [0029]), the network control method, by a network device that is not a DF, comprising,  	when the network device that is not a DF receives the reelection request performed by the network device that is a DF in an ES to which the network device that is not a DF belongs in the network control method according to claim 3 (see claim 3), electing a new DF on the basis of the redundant list except the network device that is a DF ([0032]: the DF election mechanism described herein uses split-horizon filtering, but rather than associating a single B-MAC address to the Ethernet Segment… the status of a PE as DF/non-DF within a given redundancy group and filtering performed based on efficient management of network traffic…). 
Claim 5. Sajassi shows a non-transitory computer readable medium (fig. 17: control module) for causing a computer to serve as a network device that is a PE of a communication provider network infrastructure in a multi-home environment of an EVPN (fig. 3: provider edge; [0029]), wherein instructions residing on the non-transitory computer readable medium are executable by one or more processors to:  	detect that communication with an opposite network device that was a communication target in the communication provider network infrastructure when the network device was a DF is impossible ([0078]: the processing of failures affecting the redundancy group then proceeds to a determination as to whether the failed or unreachable provider edge node was the designated forwarder for the redundancy group in question); and  	performs reelecting a new DF for other network devices of an ES to which the network device belongs on the basis of a redundant list of network devices except the if the provider edge node in question was the designated forwarder for the redundancy group, a designated forwarder election process is performed). Sajassi does not very expressly describe a reelection request for the reelection process above.Wright teaches request means to request reelecting a new DF from other network devices ([0006]: all routers receive such requests and the routers elect which router is designated to forward traffic onto the LAN from amongst themselves).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the request means as taught by Wright in the computer readable medium of Sajassi to provide improved measures for processing multicast group membership discovery protocol messages, including in networks which do not have tree (or tree-like) topologies.
Claim 6. Sajassi shows the non-transitory computer readable medium of claim 5 further includes instructions executable by one or more processors to elect a new DF on the basis of the redundant list except the network device when the network device is not a DF ([0032]: the DF election mechanism described herein uses split-horizon filtering, but rather than associating a single B-MAC address to the Ethernet Segment… the status of a PE as DF/non-DF within a given redundancy group and filtering performed based on efficient management of network traffic…) and the reelection request performed by the network device causing a computer to serve as an ES to which the network device belongs is received ([0032]: the DF election mechanism described herein uses split-horizon filtering, but rather than associating a single B-MAC address to the Ethernet Segment, this mechanism associates multiple B-MAC addresses with the Ethernet Segment). 
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Singh et al, US 2017/0288948 A1: techniques for avoiding traffic black-holing in a multi-homed Ethernet virtual private networks (EVPNs) in which a customer device (CE) is multi-homed to a plurality of multi-homing provider edge devices (PEs) via respective links of an Ethernet segment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        30th September 2021